                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DNISION
                            Civil Action No. 5:20-CV-00285-D

MARGIE ROBINSON,                               )
                                               )
                       Plaintiff,              )
                                               )
                       V.                      )       ORDER FOR PAYMENT OF
                                               )       ATTORNEYFEESUNDERTHE
KILOLO KIJAKAZI, 1                             )       EQUAL ACCESS TO WSTICE ACT
Acting Commissioner of Social Security,        )
                                               )
                       Defendant.              )
______________                                 )

       Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $2,838.90 in attorney's fees, in full satisfaction of any and all claims arising under the

Equal Access to Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the

Treasury Offset Program, payment will be made by check payable to Plaintiff's counsel, Michael

W. Bertics, and mailed to his office at Lennon, Camak and Bertics, PLLC, 3622 Haworth Drive,

Raleigh, North Carolina 27609, in accordance with Plaintiffs assignment to her attorney of her

right to payment of attorney's fees under the Equal Access to Justice Act.

       SO ORDERED this -~'~c)~_ day of September, 2021




                                               JA  s C. DEVER III
                                               UNITED STATES DISTRICT JUDGE




1
 Kilolo Kiakazi is now the Commissioner of Social Security and is automatically substituted
as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security
Act, 42 USC 405(g)(action survives regardless of any change in the person occupying the
office of Commissioner of Social Security).




         Case 5:20-cv-00285-D Document 32 Filed 09/10/21 Page 1 of 1
